

AGREEMENT FOR THE PURCHASE AND SALE
OF BLOOD PLASMA




THIS AGREEMENT (the “Agreement”) is made and entered into this July 12, 2007, by
and between LEV PHARMACEUTICALS, INC, a Delaware corporation, with its principal
place of business at 675 Third Avenue, Suite 2200, New York, NY 10017
(“Purchaser”) and DCI MANAGEMENT GROUP LLC, a Delaware Limited Liability
Corporation with its principal place of business at 1019 Fort Salonga Road,
Suite 109, Northport, NY 11768 (“Seller”).




ARTICLE 1. RECITALS


This Agreement is made on the basis of the following facts:


1.1 Definition of Plasma. The term “Plasma” as used in this Agreement shall
refer to the production of normal source plasma (as defined by the U.S. Food and
Drug Administration (“FDA”) in 21 C.F.R. 640.40) to be derived from automated
plasmapheresis procedures conducted at Seller’s FDA-approved and IQPP-certified
Plasma donor centers (the “Centers”), which Centers shall be operated by Seller
, all of which Plasma, collected and released by Seller shall comply with the
specifications set forth herein, specifically those specifications set forth in
the Source Plasma Specifications and Contract Manufacturing Agreement
(hereafter, the “Specifications”), attached hereto as Exhibit A and otherwise in
compliance with all Applicable Laws. As used herein, “Applicable Laws” means all
applicable federal, state and local laws, regulations, rules, requirements and
directives, including applicable current Good Manufacturing Practices (“cGMPS”),
including all specifications and procedures for plasma sourcing, plasma testing,
and in process testing and all applicable FDA laws, requirements, regulations,
guidelines, licenses and directives, now in effect and as may be amended from
time to time during the term of this Agreement.


ARTICLE 2. TERMS OF SALE


2.1 Agreement to Purchase and Sell. During the 24 month period commencing upon
the date of signing of this Agreement, the Seller will give its best efforts to
supply to Purchaser a total of * * * liters of Plasma (the ‘first * * * liters).
Thereafter, Seller will use its best efforts to supply the minimum quantities of
Plasma indicated below. This total includes production from current existing
centers and 1 future center (the ‘New Center’). Exhibit ‘C’ below contains a
list of Seller’s existing centers. The New Center is estimated to be opened by
the Seller by the end of 2007 with some Plasma produced by the New Center
designated to the Purchaser. The Plasma from the New Center is estimated to be
available after FDA approvals are obtained by the end of 2008 or beginning of
2009. The proposed delivery schedule is below.


Proposed Delivery Schedule: From Existing Centers


July, 2007-December, 2007: * * * Liters
Actual volume and schedule for 2007 will be determined by August 15, 2007. This
will include an estimated monthly shipping schedule.

 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 

--------------------------------------------------------------------------------


 
From Existing and New Centers (combined):


January, 2008-December, 2008: Minimum * * * Liters. Plasma for 2008 will come
from the New Center and from existing centers. Plasma from the New Center
collected in 2007 and 2008 as applied against the committed volumes for 2007 and
2008 will not be released to Purchaser until FDA licensure is obtained for the
New Center. * * * Accordingly, during 2008 a minimum of * * * liters of Plasma
will be supplied from existing centers only.


January, 2009-December, 2009: Minimum * * * Liters


January, 2010-December, 2010: Minimum * * * Liters
January, 2011-December, 2011: Minimum * * * Liters


Note: For the yearly periods beginning in January, 2009 thru December 2011,
Seller will provide the Purchaser a more specific range with estimated monthly
production. This information will be given to Purchaser by September 30 of the
prior year.


Note: For all periods above, Seller will use its best efforts to supply +/- 10%
of the volumes indicated.


Note: Any additional volume desired by Purchaser above the Minimum requirements
provided above must be presented to Seller and reviewed by Seller and mutually
agreed to by Purchaser and Seller by June 30 of the prior year.


2.2 Price and Payment.


2.2.1 Prices


Initial * * * Liters (the First * * *) collected (from either existing centers
or the New Center):


IQPP Automated Source Plasma * * * /liter FOB Center *


Note: The price paid by Purchaser will be * * * /Liter as long as Seller is
bearing the cost of the 2 required NAT tests. See Section 3.2 below.


Volume over initial * * * Liters collected (from either existing centers or the
New Center):


IQPP Automated Source Plasma * * * /liter FOB Center Initial price after
threshold of * * * Liters is reached.


Note: The price paid by Purchaser will be * * * plus any required NAT testing
provided by Seller. See Section 3.2 below.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
2

--------------------------------------------------------------------------------


 
* This price * * * will be in effect for the first * * * Liters. As soon as that
threshold is reached the price is reduced to the lower price of * * * until
December 31 of that year.


The price for subsequent years will be reviewed by October 31st of the prior
year and mutually agreed to between the parties. * * *


All prices are FOB Center. Transportation charges to RxCrossroads will be the
responsibility of the Purchaser except as noted below for New Centers - centers
that have not yet been licensed by the FDA. If Purchaser does not have an
account at RxCrossroads Seller will arrange for transportation and storage (if
required) and charge Purchaser at cost. The charges will be indicated on each
invoice.


The costs of any additional testing or other procedures required by FDA, QPP or
any other regulatory authority or the Purchaser other than as contemplated
hereunder (including the Specifications) shall be added to the per liter prices
as stated above and will not be included in the annual increase calculations
based on costs to be incurred by Seller. Correspondingly, in the event that
Purchaser reduces or eliminates any testing or other quality procedure so as to
result in an actual decrease in Seller’s incurred costs to procure, store,
provide or supply the Plasma hereunder, the price then in effect under this
Agreement shall be proportionately decreased to reflect all of Seller’s
corresponding cost savings.


New Center: The Seller will open a New Center to meet the current and future
requirements of the Purchaser. The Purchaser shall purchase plasma from the New
Center (the “Pre-Licensed Product”) prior to the center’s receipt of FDA
approval. Once FDA approval has been obtained and the Pre-Licensed Product
conforms to the Specifications, it shall be deemed to be Plasma. For the
avoidance of doubt, plasma that is delivered to Purchaser and becomes in
conformity with the Specifications later than 36 months after the date it is
collected, shall not be deemed to be Plasma. * * * such payment to be made
within fifteen (15) days after receipt of a valid and accurate monthly invoice.
* * * Such payment will be made within Fifteen (15) days after receipt by the
Purchaser of the Seller’s invoice. A late fee of 18% per Annum will be applied
to all late invoice payments.


In the event that the Pre-Licensed Product has not been deemed to be Plasma
within 36 months of the date the Pre-Licensed Product was collected, the * * *.


The price and volume commitments for the Pre-Licensed Plasma will be based on
the * * * as per the terms of this agreement. * * *, the Purchaser shall be
responsible for all NAT testing costs as stated below


The Seller will be responsible for all storage charges at RxCrossroads until * *
*.


2.2.2 Terms / Title. Payment for Plasma collected from Seller’s existing centers
shall be Cash in Advance (immediately available US funds) wired into Seller’s
designated bank account on a monthly basis as follows:
a) The first payment of * * * will be due at signing to cover the first * * *
liters shipped.
b) In the month before the last of the initial * * * liters is shipped, the
following procedure will be initiated on a monthly basis. The Seller will issue
a pro-forma invoice to the Purchaser covering the estimated monthly total volume
to be shipped to the Purchaser in the following month. This invoice will be
forwarded to the Purchaser by the 15th of the month prior to the shipments.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
3

--------------------------------------------------------------------------------


 
c) The Purchaser will then transfer the invoiced amount as available funds in
the Seller’s bank account by the 20th of the month prior to the shipments.
(Within 5 days of purchaser’s receipt of invoice) The wiring instructions are in
Exhibit D at the end of this agreement.
d) During the shipment month previously invoiced and paid for by the Purchaser,
the Seller will issue invoices against the received funds. These invoices will
represent the actual amount shipped from the center and the Seller will provide
the Purchaser a running total of funds used against the monies previously
received.
e) If, at the end of the month, there are unapplied funds on the Purchaser’s
side, these funds will be applied to the following month shipments.
f) If at the end of the month, the Seller has shipped more plasma than covered
by the monies previously received, the Seller will request that the Purchaser
make immediate transfer to the Seller’s bank account for the difference.
g) If any shipment to the Purchaser is made from Seller’s center to * * * as
specified in section 3.2 below, because the * * *, this will be considered a
sale to the Purchaser on the day of shipment and the payment will be applied
immediately against monies received. In this event, the Seller will be * * *.
h) Clean and unrestricted title to Plasma shipped to Purchaser transfers at the
Seller’s center upon execution of Bill of Lading (BOL) with RxCrossroads. This
covers shipments directly to Purchaser * * *. Since title transfers to Purchaser
upon execution of Bill of Lading at Seller’s center, any damages sustained
beyond that point, even if shipped under Seller’s account, will be the
responsibility of the Purchaser.


2.2.3 Shipment Costs. Purchaser agrees to bear all costs of shipments, freight,
insurance and all governmental taxes and duties incurred during shipping of the
Plasma sold hereunder from the Centers to Purchaser’s receiving terminal
(RxCrossroads) * * *. It is agreed that the shipments from the plasma centers
will be bi-weekly or weekly depending on the volume at each of Seller’s Centers
designated to Purchaser.


2.3 Term of the Agreement. The term of this Agreement shall be fifty-four (54)
months commencing on the date first set forth above and ending on December 31,
2011 (the “Initial Term”). The Initial Term and any renewal term shall,
collectively, be referred to herein as the “Term”.


2.4  Purchase of Closing Inventory
At the termination or expiration of this agreement, the Seller is obligated to
sell, and Purchaser is obligated to buy from the Seller, the Seller’s inventory
of source Plasma collected at the Centers by Seller for Purchaser prior to the
termination or expiration of this Agreement, provided such Plasma meets all
specifications set forth in this Agreement, and such Plasma shall be purchased
at the same price that Purchaser was paying Seller prior to the termination or
expiration of the Agreement. Any volumes collected by the Seller for the
Purchaser during the 60 day period prior to such termination or expiration to
meet the minimum commitment during the last year of the Agreement will be the
sole Closing Inventory and will be accepted by Purchaser when all required
testing is complete. In no event shall the total Closing Inventory which
Purchaser may be obligated to purchase exceed the minimum quantity specified in
Section 2.1 of this Agreement.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
4

--------------------------------------------------------------------------------




ARTICLE 3. GENERAL PROVISIONS


3.1 Specifications. Seller warrants and agrees that all Plasma sold to Purchaser
hereunder will meet the Purchaser’s Specifications, as well as the following
requirements and conditions:


The Seller's centers must be approved plasma centers and licensed by the Food
and Drug Administration (FDA) utilizing an approved system of procedures. The
Seller acknowledges that they have received a full, complete and accurate copy
of the Purchaser’s Specifications as in effect as of the date of this agreement
(see Exhibit A). The Seller also agrees to have all of their plasma Centers QPP
certified (quality plasma program as defined by PPTA) and to maintain that
certification for the entire term (including renewal periods) of this agreement.
Any FDA licensed Center, that is not QPP certified during any portion of this
agreement can be excluded from supplying plasma to Purchaser, but the lost
plasma volume, at the Sellers option, may be replaced from one or more other
centers operated by the Seller that are approved plasma centers, and that meet
Purchaser specifications (including QPP certification).


The Seller represents and warrants that all plasma sold to Purchaser under this
agreement will be collected, processed, tested, stored, packaged, labeled and
shipped in strict accordance with the Purchaser’s Specifications and all
Applicable Laws.


If any of the Seller's Centers are closed as a result of regulatory sanctions
placed on the Seller's Centers by the FDA, or if any Center is found by
Purchaser to be clearly deficient, the Seller will have 30 working days to
provide, in writing, a corrective action plan acceptable to Purchaser. If the
action plan is unacceptable, or if the Seller's Center cannot provide Plasma
within 60 days of a closure, this Agreement, at the Seller's option, can be
modified to eliminate such center and replace it with one or more other approved
plasma centers owned by the Seller that meet Purchaser’s Specifications within
60 days of any such modification of this agreement. If Seller requests an
additional Center to be added to this agreement, Purchaser agrees to inspect and
approve, if the Center meets Purchaser’s specification, any such additional
center within ten (10) working days. Purchaser and Seller agree to give best
efforts to complete all documentation within the ten (10) day period.


The Seller shall operate each Center in accordance with its FDA-approved
Standard Operating Procedure (SOP). Seller further warrants that each Center
shall be operated in full compliance with all applicable immigration and labor
laws and regulations, including, but not limited to, satisfactory compliance
with I-9 documentation and regulations.


Seller agrees to permit Purchaser and any authorized representative of
Purchaser, the FDA, and any State or local governmental agency to conduct
inspections of the centers and testing facilities at any time for the purposes
of ensuring compliance with this Agreement or with all Applicable Laws and
regulatory requirements, and will permit them to review all records kept by
Seller regarding the collection, storage, processing and shipment of source
Plasma. Purchaser, at its sole option and expense, shall have the right to make
and retain copies of all such records kept by Seller. The Seller agrees to
provide Purchaser with copies of all written reports (including FDA 483's) and
correspondence between the Seller's centers and any governmental agency
regarding any such inspection or review of records within thirty (30) days of
the issuance of any such report. Not supplying these reports to Purchaser within
60 days after written request is received from Purchaser will constitute a
breach and will be grounds for the early termination of this agreement.
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
5

--------------------------------------------------------------------------------


 
In the event that the costs incurred by the Seller in the collection, packaging,
sampling, labeling, testing, processing or storage of plasma are increased or
decreased to any extent above or below the cost in effect as of the date of this
Agreement as a result of a modification by Purchaser of the specification, than
the purchase price per liter shall be increased or decreased to the extent
properly allocable to the plasma sold to Purchaser under this agreement, using
generally accepted cost accounting principles. In the event a governmental
mandated program significantly affects the Seller's costs, then the parties will
negotiate how the costs or savings will be shared. All cost allocations are
independent of section 2.2 of this Agreement.


3.2 Testing:


Serology: The Seller will supply all ELISA testing: (HIV ½, HBsAg, and HCV) at
its current laboratory.


NAT: PCR testing as specified above shall be performed by:


National Genetics Institute (“NGI”)
2311 Pontius Avenue
Los Angeles, CA 90064


Seller’s collection centers currently send NAT (nucleic acid test) samples to
NGI using Seller’s NAT sample packing and shipment procedures and materials.


For 2007, to expedite delivery to Purchaser, Purchaser agrees to require NAT
testing only for NAT-HIV-1 and NAT-HCV using Seller’s account at NGI. The
Purchaser agrees that for plasma that is NAT tested using Seller’s accounts,
there will be an additional charge of * * * per Liter. This charge will include
all supplies and materials required to ship samples and complete the NAT
testing. Seller will send samples to NGI using the Purchaser supplied FEDEX
account number. If the Seller’s costs for these tests increase, Purchaser agrees
to pay the additional costs.
 
After 2007, Purchaser has the option to establish a separate account with NGI
that will be used by Seller to submit NAT samples for source plasma designated
for Purchaser. A Data Interchange Agreement between NGI, Purchaser, and Seller
must be established in order to facilitate NAT testing and result reporting to
Seller and Purchaser. This agreement will establish a new NGI account number to
be used by Seller to test plasma units for Purchaser. As per FDA requirements,
Seller requires only NAT-HCV and NAT-HIV-1 results from NGI before shipment.
Purchaser may wish to test additionally for NAT-HBV and/or NAT-HAV and/or PARVO.
Seller will send samples to NGI using the Purchaser supplied FEDEX account
number. Any additional test results may require adjustment to pricing and
delivery schedules. Please note that * * * will be charged to Purchaser at the
contract price per Liter. Seller will invoice Purchaser for all such units * *
*; the invoice will include a detailed listing of the units and volume involved.
This invoice will be issued to Purchaser on a quarterly basis for the volume * *
*. Purchaser may inspect the Seller’s Center’s * * * during any inspection of
Seller’s Centers. Also, please note that for any units * * *.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
6

--------------------------------------------------------------------------------


 
1.
NGI will report directly to Seller, under either Seller’s account or the
aforementioned new NGI account number to be established for the Purchaser, the
required NAT test results (NAT HIV-1 and NAT HCV) and, if using the Purchaser’s
account, whatever the current Purchaser required additional test (NAT-HAV and/or
NAT-HBV and/or PARVO) that Supplier must have before shipment.



2.
In the event that the Purchaser has established an account for NAT testing, NGI
will make available all test results to Seller and to Purchaser as specified in
the aforementioned Data Interchange Agreement to be established.



If the Purchaser’s account is established and utilized, all costs associated
with NAT testing including sample shipments, sample packaging supplies, and air
freight will be the responsibility of the Purchaser. The Purchaser will supply a
FEDEX airfreight account number to the Seller for this use.


The Seller agrees that samples for PCR testing * * *. PCR samples from qualified
donors * * *. PCR results, with the exception of re-tests, are expected to be
received within 21 days of sample submission to NGI. Except as stated in the
following paragraph relating to * * *, the Seller shall properly store such
plasma until such time that all applicable tests are performed and completed,
and shall ship such plasma to Purchaser, only at such time that the applicable
test results are received


* * *: It is agreed that in the event * * *, Seller shall ship Purchaser plasma
to RxCrossroads * * *. Purchaser will pay all charges associated with the
shipment and storage of plasma shipped to RxCrossroads. * * * a final invoice
including these charges will be issued to Purchaser and applied against the
monthly advance.


Purchaser shall not be obligated to buy or pay for any Plasma pursuant to this
agreement or any option under this agreement, which does not, in all respects,
comply with the applicable Purchaser Specifications and Applicable Laws.


3.3 Shipping of Plasma. Plasma shall be packed by Seller in such a manner as to
prevent damage to the Plasma or Plasma containers during shipping and shall be
shipped by RxCrossroads subject to such other conditions set forth in the
Specifications, and any other written instructions provided by Purchaser. No
Plasma shall be released pursuant to this Agreement unless and until such Plasma
fully complies with the Specifications and Applicable Laws and Seller shall be
responsible for ensuring compliance with all such Specifications. The parties
agree that there may be * * *.
 
3.4 Licenses, Permits and Approvals. Seller represents and warrants that it has
obtained and shall continue to possess during the Term hereof, a current, valid
and unrevoked license from CBER authorizing and qualifying Seller to conduct
automated plasmapheresis as well as any special programs to be pursued by Seller
at any or all of the Centers identified herein, as well as a license permitting
Seller to produce and ship Plasma related products derived from the automated
plasmapheresis operations conducted at the Centers. In addition, Seller
represents and warrants that it shall maintain for the Term of this Agreement,
all other local, state and federal licenses, permits and approvals required to
operate the Center and, as a condition precedent to the commencement of
Purchaser’s performance of its obligations hereunder, Seller agrees to furnish a
copy of all such licenses, permits, and approvals to Purchaser.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
7

--------------------------------------------------------------------------------




ARTICLE 4. PERSONNEL AND MATERIAL TO BE FURNISHED BY SELLER 


The Seller agrees to furnish all managerial, administrative, medical and
professional personnel (including persons qualified to conduct plasmapheresis
operation) required to produce the projected output of plasma set forth in
Article 2.1 hereof. In addition, the Seller agrees to provide, at its own cost
and expense, all facilities, equipment, materials and softgoods needed to
produce plasma at each of the Seller’s centers.


ARTICLE 5. MISCELLANEOUS PROVISIONS


5.1 Relationship of the Parties. The relationship between Purchaser and Seller
is, and during the term hereof shall be, that of buyer and seller. Seller is in
no way the partner, legal representative or agent of Purchaser for any purpose
whatsoever and has no right or authority to incur, assume, or create, in writing
or otherwise, any warranty, liability or obligation of any kind, expressed or
implied, in the name of, or on behalf of Purchaser.


5.2 Omitted


5.3 Right of Renewal. At the expiration of the Initial Term, Purchaser and the
Seller have the option to renew this agreement for one (1) year using as a base
price the 2011 contract price for plasma which must then be adjusted within the
agreed to range. Thereafter, if mutually agreed to, the agreement may be
extended by one year options. All renewal options must be exercised on or before
June 1st of the expiration year and must be evidence by a written statement
executed by both parties.


5.4 Indemnification The Seller and Purchaser hereby indemnify and agree to hold
harmless each other and its respective affiliates, agents, employees, officers
and directors, from and against any and all claims, losses, liabilities,
damages, attorney's fees, costs and expenses which may be sustained by and/or
claimed against the other party by virtue of the negligent performance of
services rendered by the other party, the willful misconduct by the other party
or its officers, employees or agents, or any representation or warranty
contained in this agreement being breached, untrue or materially misleading, by
omission or otherwise. It being understood, however, that the financial
liability under this section shall be limited to the extent of each party's
insurance coverage, if such coverage is in effect and in accordance with any
requirements under this agreement at the time a claim is asserted under this
section.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
8

--------------------------------------------------------------------------------


 
The obligations to indemnify, defend and hold harmless set forth in this Section
shall not apply to the Party to be indemnified (the “Indemnified Party”) unless
the Indemnified Party (i) notifies the Party providing such indemnification (the
“Indemnifying Party”) as soon as practicable of any matters in respect of which
the indemnity may apply and of which the Indemnified Party has knowledge; (ii)
gives the Indemnifying Party, at the Indemnifying Party’s option, full
opportunity to control the response thereto and the defense thereof, including
any agreement relating to the settlement thereof, provided that the Indemnifying
Party shall not settle any such claim or action without the prior written
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed) or such settlement include as an unconditional term thereof
the giving by the claimant of an unconditional release from all liability in
favor of the Indemnified Party; and (iii) cooperates with the Indemnifying
Party, at the Indemnifying Party’s cost and expense, in the defense or
settlement thereof. Notwithstanding the foregoing, the indemnification
obligations hereunder shall not be relieved hereunder for failure to do the
foregoing, or delay with so doing, unless the Indemnifying Party is materially
prejudiced thereby. In addition, the Indemnified Party may, at its own expense,
participate in its defense of any claim.


5.5 Insurance The Seller represents and warrants that they will maintain, at all
times during the term of this agreement, property damage, general liability,
product liability insurance against loss or damage caused by negligent
performance of services rendered by Seller, or by the non-conforming or
negligent preparation of Plasma or Plasma products, and such insurance shall not
contain any contractual exclusion and which shall cover the Seller's liability
assumed under this agreement, in an amount not less than * * * per occurrence
and * * * in the aggregate amounts.


5.6 Default


5.6.1 Rights and Remedies  


5.6.1. a Nonpayment: Subject to Section 5.6.3, in the event that the Purchaser
fails to transfer funds to the Seller according to the terms and schedule set
forth in Section 2.2.2, then upon notice of such event, the Purchaser will be in
breach of this agreement. Correction of breach for non-payment must be made by
Purchaser within 10 business days or



a)
Except as provided in Section 5.6.1.a(b),Seller will have no further obligation
to sell Plasma to Purchaser, and




b)
Purchaser will be liable to purchase from Seller (and Seller shall deliver) the
minimum amounts of Plasma specified to be delivered during the balance of the
Term of this Agreement. Seller will make reasonable endeavors to sell the
contracted Plasma to third parties and Purchaser will be liable for all
differences, if any, between contracted sales price and actual price received by
Seller. It is understood that Seller will have additional testing and
administrative expenses to test and prepare contracted Plasma for another
customer; these costs will also be the responsibility of the Purchaser.



5.6.1. b Other Remedies: In the event the Seller or Purchaser is in breach of
any provision, other than Non-payment by Purchaser which is covered above in
Section 5.6.1.a, or is in default of any other obligation under this agreement,
or in the event of any representation or warranty contained in this agreement is
breached, untrue or materially misleading, by omission or otherwise, and such
breach remains uncured following thirty (30) days’ written notice to the
breaching party, the non-breaching party shall have the right to immediately
terminate this agreement upon written notice to the breaching party. In
addition, Purchaser or the Seller shall have the right to exercise any and all
other rights and remedies available to it, whether arising at law or in equity
or arising under this agreement.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
9

--------------------------------------------------------------------------------


 
5.6.2 Remedies Cumulative; No Waiver
The rights and remedies available to Purchaser or the Seller under this
agreement or any other agreement among the parties are cumulative and the
exercise of any right or remedy shall not preclude or dismiss Purchaser's or the
Seller's right to pursue any other or additional right or remedy, including,
without limitation, any claim for damages. The failure to exercise any right or
remedy in the event of any breach or default shall not constitute a waiver or
adversely affect Purchaser's or the Seller's right to exercise any right or
remedy in the future for the same or any other breach or default in the future.


5.6.3 Termination Right:  Notwithstanding anything else set forth in this
Agreement, the Parties agree that Purchaser shall have the right to terminate
this Agreement (a) upon written notice by supplying to Seller a copy of any
press release and/or US Government notification that Purchaser has not received
regulatory approval in the U.S. for the commercialization of its lead product
candidate (C1-INH for the treatment of hereditary angioedema) on or before
December 31, 2008 or (b) upon written notice in the event that, prior to
December 31, 2008, Purchaser does not enter into a financing or loan arrangement
or an issuance by Purchaser of a secondary stock offering providing it with
additional funds sufficient to cover the purchase price for First * * * liters
of Plasma. In either such event, Purchaser must complete the purchase of an
initial amount of * * * Liters total as described herein (minimum * * * Liters
from existing centers and up to * * * Liters from Seller’s ‘new’ center - a
total of * * * Liters). If Purchaser desires, Seller can assist in reselling any
plasma purchased by the Purchaser that is no longer needed by the Purchaser. In
that event, the Purchaser will be responsible to the Seller for any amount that
is the difference in the selling price then obtained by the Seller and the net
contracted price (including NAT testing) for such initial * * * Liters * * *
/Liter). This amount shall be payable within ten (10) days of notice by
Purchaser to Seller of termination.


5.6.4 Effect of Termination. The provisions of this Agreement which by their
nature would continue beyond any termination or expiration of this Agreement,
including without limitation the parties’ representations and warranties and
Sections 5.4, and 5.6 - 5.20 shall survive any termination or expiration of this
Agreement to the degree necessary to permit their complete fulfillment or
discharge.


5.7 Force Majeure. The performance of Purchaser and Seller hereunder is subject
to all contingencies except those beyond the direct control of Purchaser and the
Seller including, without being limited to, the following:


5.7.1 Strikes, or other labor disputes or labor troubles of any kind;


5.7.2 Hurricanes, floods, earthquakes, droughts, or accidents;


5.7.3 Commotions, insurrections, riots, wars, or consequences of war;


5.7.4 Acts of God or perils of the sea;
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
10

--------------------------------------------------------------------------------


 
5.7.5 Rules, laws, orders, actions, quotas, embargoes, seizures, regulations,
restrictions, or actions of any governmental agency or divisions thereof, or
rejections by inspectors or retentions of goods by customs authorities;


5.7.6 Breakdowns in manufacturing machinery, casualties, fires, loss of goods in
public or private warehouses, provided, however, that such breakdowns,
casualties, fires or losses are not the result of Purchaser’s or Seller’s
intentional acts;


5.7.7 Shortages of, or failure, by third parties to deliver materials and
merchandise;


5.7.8 In any such event, Purchaser and Seller shall have the right, at its good
faith and election and without incurring any liability for such occurrence or
event to:


a. Notify other party of its intention and mutually agree between the parties to
perform a modified or restricted agreement and perform the Agreement as so
restricted or modified because of any of the foregoing contingencies. In the
event the parties hereto mutually agree to perform a modified or restricted
Agreement, the restricted or modified performance shall operate as a complete
discharge of any obligations hereunder which are inconsistent with such
modification or restriction; or


b. Perform the Agreement within a reasonable time after the causes of
nonperformance or delay have terminated.


5.8 Notices. All notices or other communications required or permitted to be
given or made under this Agreement may be effected by personal delivery in
writing, which shall then be deemed communicated the same day as the personal
delivery thereof, or by registered or certified mail, postage prepaid, return
receipt requested, which shall then be deemed communicated five (5) days from
the mailing thereof. Notices shall be addressed to the parties at the address
given below or at such address as the respective parties may hereafter designate
to the other in writing:







If addressed to Purchaser:
Legal Department
LEV PHARMACEUTICALS, INC.
675 Third Avenue
Suite 2200
New York, NY 10017    




If addressed to Seller:
DCI Management Group LLC
Attn: Ira London
1019 Fort Salonga Road
Suite 109
Northport, NY 11768

 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
11

--------------------------------------------------------------------------------


 
5.9 Applicable Law. This Agreement shall be governed by and construed in
accordance with the substantive and procedural laws of the State of New York
without giving effect to the principles of conflicts of law as applied in the
State of New York.


5.10 Effectiveness of Agreement. This Agreement shall become effective only upon
execution and acceptance by Purchaser and Seller.


5.11 Integration Clause. This Agreement and all exhibits and attachments
constitute the entire agreements, understandings, representations, conditions,
warranties, and covenants made between the parties hereto. Unless set forth
herein, neither party shall be liable for any representation made to the other,
and all modifications and amendments hereto must be in writing. No amendment to
this Agreement shall be binding on either party unless in writing and signed by
both parties.


5.12 Multiple Originals. This Agreement may be executed simultaneously or in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.


5.13 Partial Invalidation. In the event any provision of this Agreement shall
for any reason be or become void or unenforceable, the remaining provisions
shall continue in full force and effect, and under no circumstances shall an
unenforceable provision have any effect upon any provision which is otherwise
enforceable.


5.14 Paragraph Headings. The subject headings of the paragraphs and
subparagraphs of this Agreement are included for the purposes of convenience
only, and shall not affect the construction or interpretation of any of its
provisions.


5.15 Assignability. Except as otherwise set forth herein, this Agreement shall
not be assignable by either party hereto, either voluntarily or by operation of
law or otherwise, without the prior written consent of the other party. Such
prohibition on the assignment of rights under this Agreement shall be operable
to the extent permitted by law. Any assignment without prior written consent is
void. Notwithstanding the foregoing, Purchaser may assign or transfer this
Agreement (i) to a successor entity, solely in the event of an acquisition or
merger by or with another entity, upon ten (10) days prior written notice to
Seller; or (ii) to an Affiliate of the Purchaser.


5.16 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and assigns, subject to the
provisions of Article 5.15 above.


5.17 Third Party Rights. Except for such corporation(s), firm(s), partnership(s)
or other legal entity(ies) affiliated with Seller which operate and/or manage
the Center, nothing in this Agreement, whether expressed or implied, is intended
to confer any right or remedies under or by reason of this Agreement of any
persons other than the parties to it and their respective successors and
assigns, nor is this Agreement intended to relieve or discharge the obligation
or liability of any third persons to any party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over or
against any party to this Agreement.
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
12

--------------------------------------------------------------------------------




5.18 Arbitration. Any disputes or claims arising under or in connection with
this Agreement, including pricing, the interpretation or application of this
Agreement, shall be settled by arbitration in accordance with the rules of the
American Arbitration Association then in force. If the parties cannot agree upon
a single arbitrator within ten (10) days after demand by either of them for
arbitration, then each party shall select one arbitrator from a list of
arbitrators supplied by the American Arbitration Association. The two
arbitrators so selected shall then choose a third arbitrator in order that the
dispute may be finally resolved by a majority of the panel of three arbitrators
so selected. The decision of the arbitrator or arbitrators shall be final and
binding upon the parties both as to law and fact. The expense of the arbitration
shall be shared equally by the parties, unless the arbitration award states that
the expense shall be otherwise assessed. Any such arbitration shall take place
in New York, NY.


5.19 Authority to Execute. Seller is not a party to, nor is it bound by any
agreement which precludes or otherwise restricts the performance of its
obligations hereunder. Seller represent and warrants that it has the right,
legal capacity and authority to enter into this Agreement and that the execution
of this Agreement has been duly authorized.


5.20 Confidentiality. Purchaser and the Seller and its employees and agents
shall hold in confidence any and all documents, materials and information
provided to Seller by Purchaser, including but not limited to the terms and
conditions of this Agreement. Seller agrees that it will not disclose, except to
their employees and agents on a need-to-know basis, any such information or
documents described herein at any time during, or after termination of this
Agreement, without the prior written consent of Purchaser. The requirements of
this Paragraph shall not apply to information which is publicly disclosed by
Purchaser. In addition to the above, both Seller and Purchaser shall fully
comply with the U.S. Department of Health and Human Services’ regulations on
"Privacy Standards for Individually Identifiable Health Information," which
comprise 45 C.F.R. §§ 160.101 through 164.534, promulgated pursuant to the
Health Insurance Portability and Accountability Act of 1996 (“HIPAA”).


IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first set forth above.




PURCHASER: LEV PHARMACEUTICALS, INC.
 

By  /s/ Judson Cooper   Name Judson Cooper   Title Chairman  

 
SELLER: DCI MANAGEMENT GROUP, LLC
 

By  /s/ Ira London   Name Ira London   Title    

 
  
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
13

--------------------------------------------------------------------------------



EXHIBIT A - PLASMA SPECIFICATIONS


LEV PHARMACEUTICALS, INC.
SOURCE PLASMA SPECIFICATIONS:


a) Origin of Plasma: Human Source Plasma collected from donors at USA-FDA
licensed donor center(s). Each donor center must adhere to PPTA (iQPP) voluntary
standards. Plasma must be collected as Source Plasma as defined by the FDA in 21
CFR Part 640 Subpart G, Source Plasma 640.60.


b) Selection/Exclusion Criteria for Donors (Donations): The selection/exclusion
criteria used for determining donor eligibility was performed in accordance to
the current SOP’s of the collecting facility at the time of donation from donors
meeting all donor screening and donor selection criteria. Plasma must be
collected from donors who fulfill all requirements as Qualified Donors as
defined by iQPP standards and in accordance with 21 CFR Part 640 Subpart G,
Source Plasma Suitable Donors 640.63.


c) Examination and Interview of Donors: The donor examination and/or interview
was performed in accordance to the current SOP’s of the collecting facility and
performed in accordance with all US requirements at the time of donation.


d) Screening Tests on Individual Donations: Testing requirements as described in
21 CFR 640.67 and 640.71 must be met and shall meet the following criteria:


TEST
TEST RESULT
Anti HIV ½
Non-reactive
HBsAg
Non-reactive
Anti-HCV
Non-reactive
HIV NAT
Negative
HCV NAT
Negative
Syphilis
Negative or Non-reactive donor
Atypical Antibody
Negative donor

 
A list of all current test kits or methods shall be submitted to Lev
Pharmaceuticals, and updated in the event a test or method is changed.


For Lookbacks and notification for destruction of plasma notification must be
made to Lev Pharmaceuticals:


§
Within three working days upon receipt of reactive or positive test results from
a donor from whom prior or subsequent units have been shipped to Lev
Pharmaceuticals

§
Within one working day of notification of Post Donation Information resulting in
product recalls or seizure concerning units shipped to Lev Pharmaceuticals

§
Within three working days of receipt of Post Donation Information not resulting
in a seizure or recall (e.g. tattoo, body piercing, high risk behavior)

 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
14

--------------------------------------------------------------------------------


 
e) Density: The density of plasma must be 1.026.


f) Shelf life: Each bottle must have at least a remaining shelf life of 5 years
as of delivery.


g) System to Trace Donations: Supplier shall maintain systems that all donations
are traceable to the individual donors.


h) Plasma Collection System: Source Plasma collection in bottles in accordance
to current SOP’s of the collecting facility at the time of donation. Plasma must
be collected in bottles that fulfill all requirements sited by the FDA in 21 CFR
Part 640 Subpart G, Source Plasma 640.64(b). Plasma collection must fulfill all
additional requirements as defined by the FDA in 21 CFR Part 640 Subpart G,
Source Plasma 640.64. * * *
 
Plasma units that fall into one of the following categories is unacceptable for
shipment to Lev Pharmaceuticals:


§
Units with reactive or positive viral marker test results; Prior or subsequent
units from donors that have been found to be reactive/positive for required
testing

§
Hemolyzed or lipemic units

§
Units with frozen plasma on the outside of the container

§
Broken or contaminated units

§
Untested or units with incomplete testing

§
Orphan units

§
Units having errors that breech traceability such as units that cannot be traced
back to an individual donor



i) Plasma Storage and Transport: Source Plasma must be frozen by cooling rapidly
at -20ºC or colder, as soon as possible and at the latest within 24h of
collection. When rapidly frozen, the temperature must reach -20 °C or less (≤
-20 °C) inside the plasma within 60 minutes. Plasma storage and transportation
has been maintained at -20ºC or colder. The Seller will provide one additional
sample for each unit shipped to Purchaser with the Shipment.


j) Quality Specifications - Documentation: Each bottle has been labeled with at
least the following information:
• Supplier name and license #
• Plasma Type
• Unit Identification will be by means of barcode unit number type CODE128
• Volume
• Anticoagulant composition
• Storage temperature
• Expiration date
• Plasma bottle lot number (on bottle)
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
15

--------------------------------------------------------------------------------


 
• Plasma shipment documentation (packing list) shall include:
• Collecting facility’s name and address
• Plasma Type
• Product/Unit identification 
• Volume
• Collection date
• Testing statement


Each shipment of Plasma must be accompanied by a Certificate of Quality (see
Exhibit B below) along with routine shipment documentation including plasma
Packing Forms.


k) Electronic data of shipment: Every shipment will include a shipment diskette
that includes a number of files containing information about the shipment.
Included in these files is the following information:


• Unique shipment number (Format Center ID + Shipment Number e.g., * * * 0672)
• Carton number for each unit (Format: contained in field consisting of year
number + carton number e.g. 20070123 is Carton 0123 from 2007))
• Unit number (Format is 2 character unique Center ID + 7 digit unit number;
e.g., * * * 1234567)
• Center identification (Integrated into unit number - first two alpha
characters of unit number are Center unique ID; e.g., * * * 1234567 is from * *
* center) - See table in Exhibit C
• Donor identification (Donor Number Format: 5 characters numeric; e.g., 12345)
• Quantity (volume) (Format: in liters to 3 decimal places; e.g., 0.877)
• Donation date (Format YYYYMMDD; e.g., 20070423 would be donation date
04/23/2007)
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
16

--------------------------------------------------------------------------------


 
Exhibit B - CERTIFICATE OF QUALITY (SAMPLE)


* * *
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
17

--------------------------------------------------------------------------------



 
CERTIFICATE OF COMPLIANCE (SAMPLE)


* * *


 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
18

--------------------------------------------------------------------------------


 
EXHIBIT C - LIST OF DCI EXISTING CENTERS (AS OF 07/05/2007)


* * *
 
 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
19

--------------------------------------------------------------------------------


 
Exhibit D - Wiring Instructions to pay the Seller:


 
[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [***], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.] 
 
20

--------------------------------------------------------------------------------


 